February 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, N.E. Washington, D.C. 20549 Re: Dreyfus New York AMT-Free Municipal Bond Fund 1933 Act File No.: 33-07497 1940 Act File No.: 811-04765 CIK No.: 0000797920 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-8216. Very truly yours, /s/ Isaac Tamakloe Isaac Tamakloe Paralegal Enclosures
